NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MAURICE E. CLIMES,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-5046
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See Westberry v. State, 906 So. 2d 1141 (Fla. 3d DCA 2005);

Gutierrez v. State, 854 So. 2d 218 (Fla. 3d DCA 2003); Middleton v. State, 721 So. 2d

792 (Fla. 3d DCA 1998).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.